Citation Nr: 0202391	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Whether the termination of an apportionment of the veteran's 
service-connected disability benefits on behalf of the 
appellant was proper.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse RO decisions regarding the termination 
of apportionment of the veteran's compensation benefits on 
behalf of his spouse.  The appellant is the veteran's 
estranged wife and has appealed this decision.  A personal 
hearing at the Board was scheduled for February 2002; 
however, the parties failed to appear.  

The appellant is not represented in this matter.  The veteran 
is represented by the American Legion.  The representative 
has made a presentation on the veteran's behalf, and he has 
been informed of developments in the case.  Both parties have 
been fully informed and the case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In August 1997, an apportionment of the veteran's 
compensation benefits was awarded on behalf of the appellant.  
At the time of the award, the veteran agreed to the 
apportionment of $200.00, which he calculated was the extra 
sum in his benefits he was being paid for the appellant and 
her son by another marriage.

3.  The veteran subsequently requested a termination of the 
apportionment based on hardship and submitted detailed 
information regarding his monthly net income; the appellant 
failed to submit evidence of her monthly net income or to 
dispute the essential facts alleged by the veteran. 
CONCLUSION OF LAW

Termination of the apportionment of the veteran's VA 
compensation benefits on behalf of his wife was proper.  38 
U.S.C.A. § 5307 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.500(d) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This provides that the VA undertake to 
assist in notice and development of appellant's claims.  In 
this case, through letters, a statement of the case, and 
other documents, appropriate notice and development has been 
accomplished.  Thus, the Board may now proceed, as there is 
no evidence of additional records that might be obtained, or 
additional development that might be indicated.  

The Board notes that the veteran was given notification of 
the appellant's substantive appeal and a statement of the 
case.  The appellant has also been furnished with a statement 
of the case.  Thus, the contested claims procedures codified 
at 38 U.S.C.A. § 7105A(b) (West 1991) and 38 C.F.R. §§ 19.100 
through 19.102 and 20.500 through 20.504 (2001) have been 
substantially complied with.  

In general, all or any part of the benefits payable on 
account of any veteran may be apportioned on behalf of his or 
her spouse, children, or dependent parents if the veteran is 
not residing with his or her spouse, or if the veteran's 
children are not residing with the veteran and the veteran is 
not reasonably discharging his or her responsibility for the 
spouse's or children's support.  However, no apportionment 
will be made where the veteran or fiduciary is providing for 
dependents.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.452 (2001).  

There is also a regulatory provision for special 
apportionment where hardship is shown to exist under the 
facts of the individual case, and apportionment would not 
cause undue hardship to the other persons in interest.  The 
income and other resources of the veteran and the dependents 
in whose behalf apportionment is claimed are to be 
considered.  38 C.F.R. § 3.451 (2001).  

Finally, 38 C.F.R. § 3.500(d) provides that apportionment is 
to be discontinued when reason for apportionment no longer 
exists.  

The Board notes that the veteran and the appellant were 
married in February 1994 and no divorce decree is currently 
on record.  The evidence of record reflects that no children 
were born of the marriage.  Service connection is currently 
in effect for post-traumatic stress disorder (PTSD), 
residuals of gunshot wounds to the chest, and residuals of a 
gunshot wound to the left thigh.  His combined disability 
rating is 100 percent, effective August 1991.  

Historically, the Board notes that in June 1997 
correspondence, the appellant indicated that she was 
separated from the veteran and requested an apportionment of 
his compensation benefits.  She stated that she had no source 
of income at that time.  

In a July 1997 statement, the appellant indicated that she 
would be beginning work at a rate of $6.25 per hour for 30 
hours per week.  She related that she and the veteran jointly 
owned two separate pieces of property, one valued at 
approximately $41, 000 and the other purchased for $4,000.  
The appellant indicated that her monthly expenses at that 
time included $165 in rent, $150 for food, $80 for gasoline, 
$50 for car maintenance, $35 for insurance, and $50 for a 
student loan repayment.  

In a July 1997 statement, the veteran indicated that he 
agreed that a $200 apportionment of his compensation benefits 
should be granted on behalf of his spouse.  

By special apportionment decision dated in August 1997, the 
RO granted an apportionment of the veteran's compensation 
benefits on behalf of the appellant.  The RO determined that 
although the veteran had demonstrated hardship and the 
appellant's income exceeded her expenses by $188, the veteran 
received additional compensation for a spouse not living in 
his household.  It was noted that the veteran admitted to not 
currently providing support to his spouse and agreed to an 
apportionment of $200 monthly.  

In January 1999 correspondence to the RO, the veteran 
requested termination of the apportionment on behalf of the 
appellant.  He reported that his spouse was living with 
another man.  He indicated that he intended to seek a divorce 
from his wife.  

In letters dated in February 1999 to both the veteran and the 
appellant, the RO requested the submission of additional 
information such as monthly income, monthly expenses, value 
of property owned and the amount of support provided.  

In April 1999, the RO denied the veteran's claim for 
termination of apportionment due to lack of response from 
both parties.   

In his May 1999 notice of disagreement, the veteran indicated 
that the main reason that he requested a termination of the 
apportionment was that his wife refused to grant him a 
divorce.  He said that he signed over to his wife a piece of 
property valued at approximately $10, 000.  He noted that the 
appellant was currently cohabiting with another man.  The 
veteran reported that he owned real estate valued at $37, 
000.  His monthly expenses included a mortgage payment of 
$408, utility payments between $300-400, an automobile 
payment of $200, insurance payments of $160, $300 for food, 
and credit card payments totaling $250.  The veteran reported 
that the remaining $200 of his income was used for 
miscellaneous purposes.  He stated that continued 
apportionment of his compensation payments would be a 
hardship because his wife would continue to deny him a 
divorce.  

In June 1999 correspondence, the RO determined that 
termination of apportionment of the veteran's compensation 
benefits on behalf of the appellant was warranted.  The 
appellant's failure to respond to the RO request for 
information was noted.  

In a June 1999 notice of disagreement, the appellant 
indicated that she wanted an opportunity to respond to the 
RO's request for information regarding the termination of the 
apportionment.  

In the appellant's October 1999 substantive appeal, she 
maintained that she had not received divorce papers and thus, 
never refused a divorce.  She confirmed that the veteran 
signed over a small piece of property to her.  She submitted 
a 1999 tax assessment report showing real estate in her name 
with an assessed value of $2,800.  No other information 
pertaining to her expenses, income, or additional assets was 
submitted.  

The Board notes that in a July 1997 statement, the veteran 
agreed to a $200 special apportionment on behalf of his 
estranged wife, despite his own demonstrated hardship.  
Presently, the veteran essentially maintains that termination 
of the apportionment is now in order since continued 
apportionment would constitute an undue hardship.  In support 
of his claim, he submitted information pertaining to his 
current expenses, income and assets.  He also noted his 
contribution to the appellant's support in the form of real 
estate signed over to her sole ownership.  Conversely, the 
appellant has failed to provide information regarding her 
current income and expenses and has not disputed the facts 
alleged by the veteran regarding her finances and living 
situation.  In fact, the only information submitted regarding 
her finances is a real estate assessment document which 
reflects her ownership in real estate valued at $2800.  While 
the veteran has submitted information reflecting $200 or less 
of net income after expenses, the appellant has failed to 
provide information which would demonstrate that a 
termination of apportionment of the veteran's disability 
compensation benefits would subject her to undue economic 
hardship.  See 38 C.F.R. § 3.451.  

In this case, termination of an apportionment of the 
veteran's compensation benefits on behalf of the appellant 
was proper.  38 C.F.R. § 3.451 (2001).  As such, the 
appellant's appeal is denied.  


ORDER

The appellant's appeal is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

